DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	In response to the restriction requirement mailed 26 March 2019, Applicant elected without traverse of SEQ ID NO:168071 encoded by SEQ ID NO:76386 in the reply filed on 28 May 2019.  Claims 1, 4-9, 11, 13-15 and 19-25 as filed on 28 May 2019 were examined and rejected in an Office action mailed 11 September 2019.  Applicant responded on 11 December 2019 adding claims 28-32 without cancelling any claims.  Claims 1, 4-9, 11, 13-15, 19-25 and 28-32 were examined and rejected in an Office action mailed on 16 March 2020.  Applicant filed an RCE on 16 July 2020 cancelling claims 5, 11,15, 19-20 and 24.  Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-32 were examined and rejected on 22 October 2020.  Applicant responded on 19 February 2021, adding claims 33-35.
Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-35 examined herein.

Withdrawal of Objections and Rejections
2.	The rejection of claims 6-9 under 35 USC 112(b) is withdrawn in view of Applicant’s amendment to the claims.

Declaration of Dr. Wu
3.	Dr. Wei Wu filed a declaration in the instant application, signed on 10 February 2021.  Dr. Wu is an inventor in the instant application and appears to be currently employed by the owner of the patent application.  Paras. 1-2 & 6.
Dr. Wu’s declaration is only briefly mentioned in the response in connection with the written description rejection.  Response, p. 9.
Dr. Wu reviews the teachings in the specification regarding gene suppression.  Paras. 10-13.  Dr. Wu cites to two NPL publications to support his statement that 
In paragraph 14, Dr. Wu states that in view of the specification, no undue trial-and-error experimentation would be required.  In paragraph 15, Dr. Wu states that an ordinary artisan would envision that Applicant had possession of the claimed invention.
No facts are presented in the declaration other than citing to two publications already made of record.  The declaration is therefore evaluated under MPEP § 716.01(c)(III) as opinion evidence.  It is proper to consider Dr. Wu’s interest in this application.  Id.
Paragraphs 14 and 15 are directed at the written description requirement and enablement requirement of 35 USC 112(a).  As far as these paragraphs are directed to a legal conclusion, as they are, they are not entitled to any weight.  Id.
The underlying facts, however, must be considered.  Id.  Here, the underlying facts are citation to two publications that were cited in Applicant’s response dated 16 July 2020 and previously considered pursuant to writing the Office action of 22 October 2020.
Therefore the declaration is not persuasive with regard to withdrawing any of the rejections below.
In the words of the Federal Circuit, “a patentee ‘cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.’"  Enzo Life Scis., Inc. v. Roche Molecular Sys., Inc., 928 F.3d 1340, 1347, 2019 BL 249412, 7 (Fed. Cir. 2019) (quoting ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935 , 941 (Fed. Cir. 2010).).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new rejection.
Claim 33 recites the limitation “said non-coding RNA molecule is 95% or more complementary to said endogenous RNA.”  Does the limitation mean that the non-coding RNA molecule has at least 95% sequence identity to the full length of said endogenous RNA?  Or does it mean that, whatever the length of the non-coding RNA, that it is 95% sequence identical to the region in which it is complementary to the endogenous RNA?
Therefore the metes and bounds of this claim cannot be determined.

Claim Rejections - 35 USC § 112; written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 22 October 2020 as applied to the above-
Claim 1 is drawn to a transgenic soybean cell having a recombinant DNA construct with a plant promoter operably linked to a polynucleotide that is transcribed into a non-coding RNA molecule that is complementary to and capable of binding to an RNA encoding a polypeptide at least 98% sequence-identical to SEQ ID NO:168071 and suppressing the polypeptide.  
Dependent claim 4 requires that the transgene is stably incorporated.  Claim 6 depends from claim 4 and also requires expression of an herbicide-resistance protein and claim 7 recites various herbicides.  Neither claim 6 nor 7 require or imply any relation between the herbicide tolerance and suppression of SEQ ID NO:168071.  
Claim 8 reads on a transgenic plant or seed with a plurality of the transgenic plant cells of claim 4.  Claim 9 depends from claim 8 and requires that the DNA construct is homozygous.  Dependent claims 21-23 require a higher level of sequence identity to SEQ ID NO:168071 with claim 23 requiring an exact match.  Dependent claim 28 recites various types of RNA molecules to be used for the suppression.
Independent claim 13 is drawn to a method for manufacturing one or more non-natural transgenic seeds comprising three steps:  (1) screening a population of soybean plants or seeds for a recombinant DNA construct with a plant promoter operably linked to a polynucleotide that is transcribed into a non-coding RNA that is complementary to and binds to an endogenous RNA encoding a polypeptide sharing at least 98% sequence identity with SEQ ID NO:168071 and suppresses the level of the polypeptide, (2) selecting a plant or seed for the presence of the construct, and (3) collecting seed from the plant or seed.  Dependent claim 14 requires analyzing tissue for the expression of the polypeptide.
Independent claim 29 is drawn to a soybean cell, plant, or seed comprising a transgene or mutation, the transgene or mutation reduces the level or activity of a polypeptide having at least about 95% identity to SEQ ID NO:168071, where the transgene encodes an RNA interference molecule, an antisense RNA, a microRNA or a ta-siRNA.  Dependent claims 30-32 further characterize the embodiment of claim 29 that is a mutation.

In the sequence listing, Applicant describes over 90,000 amino acid sequences:  SEQ ID NOs:91,968-183,370 which are encoded by SEQ ID NOs:1-91,967; Applicant also describes that these sequences are from soybean.  Spec., p. 1 & title.  In the entry in the sequence listing, attached below, Applicant indicates that SEQ ID NO:168071 is a transcription factor and has an AP2 Pfam domain.  Other than that, Applicant fails to describe any characteristics of the polypeptide – including its native activity.  Furthermore, Applicant fails to provide a working example where SEQ ID NO:168071 is transgenically suppressed.  Applicant also fails to describe any specific embodiment of a non-coding RNA that can suppress expression of SEQ ID NO:168071.  
There are many methods for gene suppression using RNA, including antisense RNA and RNAi – see, for example, Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published 9 April 2009, paras 0087-90.  Many elements go into designing just an optimum and effective siRNA just focusing on an RNA interference means.  E.g. Reynolds et al. (2004) Nature Biotech 22(3):326-30.
Confirming this analysis, Thomas et al. studied size constraints for posttranscriptional gene silencing in plants, and showed that 23 consecutive nucleotides of 100% identity was required for silencing of a target gene, and that one 27 nucleotide sequence that was used failed to induce silencing of the intended target because it contained one mismatch that divided the sequence to 12 and 14 nucleotides of identity.  Thomas et al. (2001) Plant J 25:417-25, entire article & p. 419.
In a subsequent publication, Klahre et al. demonstrate that double-stranded 21-bp siRNAs could cause silencing of a target RNA in plants, but that single-stranded 21 or 22 nucleotide RNAs could not, and a siRNA with 6 mismatches out of 19 positions could not.  Klahre et al. (2002) Proc NatI Acad Sci 99:11981-86, 11983-84.  During dsRNA mediated interference, a dsRNA is cleaved by endonucleolytic cleavage to 21-23 nucleotide-long small interfering RNAs which then promote target RNA cleavage.  Klahre et al., p. 11981, left col.  As the smallest RNAs formed during RNA-mediated gene silencing are 21 nucleotides long, smaller dsRNAs 15 base pairs in length would be insufficient to initiate target RNA cleavage.

Just considering the scope of the polypeptide, SEQ ID NO:168071 is 354 amino acids in length.  If the first approximately 98% amino acids were held constant, and the remaining 7 (approximately 2%) were varied, this would result in 720 different variants.  In contrast, Applicant fails to describe any variant of SEQ ID NO:168071 having any unspecified substitutions, additions, or deletions.  Applicant only describes the single species represented by the SEQ ID NO.  Furthermore, this single species is only described in the sequence listing – it is not mentioned in the specification and it is not featured in a working example.  
Additionally, the instant claims require suppression of expression of SEQ ID NO:168071 or a sequence variant thereof, implying that a gene encoding such a protein must first be present in a plant for its expression to be suppressed.  Although SEQ ID NO:168071 is a soybean polypeptide, there is no evidence in the specification or the prior art that any variant of SEQ ID NO:168071 occurs in any other crop plant.  Post-filing art confirms that SEQ ID NO:168071 is a putative soybean protein, and that there is an open reading frame for a variant falling within the scope of the claims in G. soja.  (See alignments below.)
The Federal Circuit court held that a written description of an invention "’requires a precise definition, such as by structure, formula [or} chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus."  Id.  
Ariad Pharms, Inc. v. Eli Lilly & Co., 
For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…

[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010), p 1171.
First, Applicant fails to describe any species falling within the claimed genus.  Second, Applicant also fails to describe structural features common to members of the claimed genus of RNA suppression agents capable of suppressing expression of SEQ ID NO:168071 other than the coding sequence for SEQ ID NO:168071, SEQ ID NO:76386.
Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant’s Arguments
Applicant traverses the rejection.  Response, pp. 6-9.  Applicant first reviews the rejection.  Id., pp. 6-7.  Applicant argues that the complementarity now required by the claims is a function and a structure associated with that function.  Id., p. 7.  Applicant Id., pp. 7-8.  Applicant briefly two of the references cited in the rejection, Thomas et al. and Klahre et al.  Id., p. 8.  Applicant then turns to Eamens et al. and asserts that the heading does not mean what it says – that is quoted out of context.  Id., pp. 8-9.
Also, where discussing the Thomas et al. and Klahre et al. references on page 8, Applicant’s arguments have limited relevance to claim 33.
Response to Applicant’s Arguments
First, Applicant mentioned Thomas et al. and Klahre et al. (id., p. 8) but Applicant did not address Reynolds et al. and Troukhan & Mascia.
Again, regarding Eamens et al., Applicant’s attention is drawn to the heading on page 459:  “TODAY’S RNA SILENCING--- STILL A LONG WAY TO GO!.”  Applicant then quotes from Eamens et al. that “[a]lthough there is still much to learn about the molecular processes and biological roles of RNA silencing in plants, our current understanding of this RNA-mediated gene control mechanism has already provided new platforms for developing molecular tools for gene function studies and crop improvements."  Response, pp. 8-9 (quoting Eamens, p. 466).  The heading speaks for itself.  Even the quoted sentence states “developing molecular tools.”  Where, in the specification, are the ‘developed molecular tools”?
The Ariad decision by the Federal Circuit provides support for the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…


Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  Here, with broad genera claimed – any means of suppressing expression of a polypeptide at least 98% sequence identity to SEQ ID NO:168071 – and NO species described, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but still found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genus as broadly as claimed.
Applicant also fails to describe structural elements necessary and sufficient for activity.  Applicant only describes the full length sequence which is only arguably relevant of the antisense embodiment.  For example Thomas et al. discusses RNA suppression agents between 20-30 nucleotides long.  Therefore merely requiring that the RNA-suppression agent is complementary to the mRNA of SEQ ID NO:168071 is not controlling.  E.g., just focusing on an RNA interference, many elements go into designing just an optimum and effective siRNA.  E.g. Reynolds et al. (2004) Nature Biotech 22(3):326-30.

SEQ ID NO:168071 from Sequence Listing
<210>  168071
<211>  354
<212>  PRT
<213>  Glycine max

<220>
<223>  Coding DNA Sequence Number=SeqID_76386

<220>
<223>  Gene Ontology: Mol. function=transcription factor activity; Cellular
        component=nucleus; Biological process=regulation of transcription,
        DNA-dependent

<220>
<223>  Homolog annotation: Hit_ID=A7QXY1; Match level="QueryCoverage=83%,
        HitCoverage=87%, E-value=6e-12, Identity=39%"; Hit description
       =Chromosome undetermined scaffold_235, whole genome shotgun sequence

<220>
<223>  Pfam annotation: Domain name=AP2; Domain location=46-97; Score=69.7;
        E_value=9.5e-18; Accession=PF00847.11; Description=AP2 domain

<400>  168071

Met Glu Glu Ala Leu Arg Arg Leu Asn Gly Met Gly Pro Thr Gln Asp 


Pro Asp Thr Thr Leu Ser Asp His His Pro Lys Lys Ser Ala Thr Thr 
            20                  25                  30          

Lys Arg Gly Leu Arg Asp Thr Ala Ser Ser Gly Gly Thr Met Arg Tyr 
        35                  40                  45              

Arg Gly Val Arg Arg Arg Pro Trp Gly Arg Tyr Ala Ala Glu Ile Arg 
    50                  55                  60                  

Asp Pro Gln Ser Lys Glu Arg Arg Trp Leu Gly Thr Phe Asp Thr Ala 
65                  70                  75                  80  

Glu Glu Ala Ala Phe Ala Tyr Asp Cys Ala Ala Arg Ala Met Arg Gly 
                85                  90                  95      

Ala Lys Ala Arg Thr Asn Phe Val Tyr Pro Asp Ala Ala Asp Pro His 
            100                 105                 110         

His His His Leu Phe Gln Pro Tyr Asn Ile Asn Pro Lys His Cys His 
        115                 120                 125             

Val Thr Arg Phe Val Pro Asn Gln Asn Leu Asn Ala Asp Phe Ser Ala 
    130                 135                 140                 

Asn Ser His Asn Asn Asn Asn Asn Asn Val Ser Ser Ser Leu Asn Met 
145                 150                 155                 160 

Val Leu Phe Arg Asp Phe Leu Asn Ser Ser Ser His His Phe His Asn 
                165                 170                 175     

Asn Asn Asn Lys Ser Ser Ser Cys Tyr Val Asn Ser Ser Ser Ser Ser 
            180                 185                 190         

Ala Ala Ala Asn Asn Cys Leu Gln Gly Cys Cys Phe Thr Asn Pro Asn 
        195                 200                 205             

Leu Gly Met Glu Val Ala Glu Ala Ile Asp Glu Glu Ser Asp Phe Phe 
    210                 215                 220                 

Pro Ile Glu Ser Ser Asp Ser Gly Leu Leu Glu Glu Ile Val His Lys 
225                 230                 235                 240 

Phe Leu Pro Lys Ser Lys Pro Lys Lys Glu Thr Leu Ser Val Pro Glu 
                245                 250                 255     

Ser Leu Pro Pro Gln Gln Lys Phe Glu Leu Lys Asn Val Ser Ala Ala 
            260                 265                 270         

Arg Gly Cys Ala Asp Thr Arg Thr Arg Val Pro Lys Val Glu Ala Phe 
        275                 280                 285             

Gly Ala Pro Tyr Asp Ser Ser Thr Met Gln His Gln Phe Glu Ala Ile 
    290                 295                 300                 

His His Gly Phe Asn Thr Met Gln Gly Val Ser Val Glu Arg Asn Asn 
305                 310                 315                 320 

Gln Phe Leu Met Asn His Val Ala Ala Gly Cys Ser Asn Leu Glu Asp 
                325                 330                 335     

Phe Leu Gln Tyr Pro Glu Ile Phe Asn Ser Leu Val Ala Arg Met Gln 
            340                 345                 350         

Asn Ala


Glycine max
K7L9F6_SOYBN
ID   K7L9F6_SOYBN            Unreviewed;       354 AA.

DT   09-JAN-2013, integrated into UniProtKB/TrEMBL.
DT   09-JAN-2013, sequence version 1.
DT   03-JUL-2019, entry version 50.
DE   SubName: Full=AP2 domain-containing protein {ECO:0000313|EMBL:ARW71731.1};
GN   ORFNames=Glyma.08g281900 {ECO:0000313|EMBL:ARW71731.1},
GN   GLYMA_08G281900 {ECO:0000313|EMBL:KRH45585.1};
OS   Glycine max (Soybean) (Glycine hispida).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
OC   50 kb inversion clade; NPAAA clade; indigoferoid/millettioid clade;
OC   Phaseoleae; Glycine; Soja.
OX   NCBI_TaxID=3847 {ECO:0000313|EMBL:KRH45585.1};
RN   [1] {ECO:0000313|EMBL:KRH45585.1, ECO:0000313|EnsemblPlants:KRH45585, ECO:0000313|Proteomes:UP000008827}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=cv. Williams 82 {ECO:0000313|EnsemblPlants:KRH45585,
RC   ECO:0000313|Proteomes:UP000008827};
RC   TISSUE=Callus {ECO:0000313|EMBL:KRH45585.1};
RX   PubMed=20075913; DOI=10.1038/nature08670;
RA   Schmutz J., Cannon S.B., Schlueter J., Ma J., Mitros T., Nelson W.,
RA   Hyten D.L., Song Q., Thelen J.J., Cheng J., Xu D., Hellsten U.,
RA   May G.D., Yu Y., Sakurai T., Umezawa T., Bhattacharyya M.K.,
RA   Sandhu D., Valliyodan B., Lindquist E., Peto M., Grant D., Shu S.,
RA   Goodstein D., Barry K., Futrell-Griggs M., Abernathy B., Du J.,
RA   Tian Z., Zhu L., Gill N., Joshi T., Libault M., Sethuraman A.,
RA   Zhang X.-C., Shinozaki K., Nguyen H.T., Wing R.A., Cregan P.,
RA   Specht J., Grimwood J., Rokhsar D., Stacey G., Shoemaker R.C.,
RA   Jackson S.A.;
RT   "Genome sequence of the palaeopolyploid soybean.";
RL   Nature 463:178-183(2010).
RN   [2] {ECO:0000313|EMBL:ARW71731.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=28516383;
RA   Jeong S.C., Kim J.H., Bae D.N.;
RT   "Genetic analysis of the Lf1 gene that controls leaflet number in
RT   soybean.";
RL   Theor. Appl. Genet. 0:0-0(2017).
RN   [3] {ECO:0000313|EMBL:ARW71731.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Afonso C.L., Miller P.J., Scott M.A., Spackman E., Goraichik I.,
RA   Dimitrov K.M., Suarez D.L., Swayne D.E.;
RL   Submitted (APR-2017) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|EnsemblPlants:KRH45585}
RP   IDENTIFICATION.
RC   STRAIN=Williams 82 {ECO:0000313|EnsemblPlants:KRH45585};
RG   EnsemblPlants;
RL   Submitted (FEB-2018) to UniProtKB.
RN   [5] {ECO:0000313|EMBL:KRH45585.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Callus {ECO:0000313|EMBL:KRH45585.1};
RA   Schmutz J., Cannon S., Schlueter J., Ma J., Mitros T., Nelson W.,
RA   Hyten D., Song Q., Thelen J., Cheng J., Xu D., Hellsten U., May G.,
RA   Yu Y., Sakurai T., Umezawa T., Bhattacharyya M., Sandhu D.,
RA   Valliyodan B., Lindquist E., Peto M., Grant D., Shu S., Goodstein D.,
RA   Barry K., Futrell-Griggs M., Abernathy B., Du J., Tian Z., Zhu L.,
RA   Gill N., Joshi T., Libault M., Sethuraman A., Zhang X., Shinozaki K.,
RA   Nguyen H., Wing R., Cregan P., Specht J., Grimwood J., Rokhsar D.,
RA   Stacey G., Shoemaker R., Jackson S.;
RT   "WGS assembly of Glycine max.";
RL   Submitted (JUL-2018) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|SAAS:SAAS00550310}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; KY930885; ARW71731.1; -; Genomic_DNA.
DR   EMBL; CM000841; KRH45585.1; -; Genomic_DNA.
DR   RefSeq; XP_006586532.1; XM_006586469.1.
DR   SMR; K7L9F6; -.

DR   EnsemblPlants; KRH45585; KRH45585; GLYMA_08G281900.
DR   Gramene; KRH45585; KRH45585; GLYMA_08G281900.
DR   eggNOG; ENOG410J230; Eukaryota.
DR   eggNOG; ENOG410ZNCN; LUCA.
DR   OMA; DFSANSH; -.
DR   OrthoDB; 1585896at2759; -.
DR   Proteomes; UP000008827; Chromosome 8.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-KW.
DR   GO; GO:0003700; F:DNA-binding transcription factor activity; IEA:InterPro.
DR   CDD; cd00018; AP2; 1.
DR   Gene3D; 3.30.730.10; -; 1.
DR   InterPro; IPR001471; AP2/ERF_dom.
DR   InterPro; IPR036955; AP2/ERF_dom_sf.
DR   InterPro; IPR016177; DNA-bd_dom_sf.
DR   Pfam; PF00847; AP2; 1.
DR   PRINTS; PR00367; ETHRSPELEMNT.
DR   SMART; SM00380; AP2; 1.
DR   SUPFAM; SSF54171; SSF54171; 1.
DR   PROSITE; PS51032; AP2_ERF; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000008827};
KW   DNA-binding {ECO:0000256|SAAS:SAAS00585222};
KW   Nucleus {ECO:0000256|SAAS:SAAS00550402};
KW   Reference proteome {ECO:0000313|Proteomes:UP000008827};
KW   Transcription {ECO:0000256|SAAS:SAAS00585211};
KW   Transcription regulation {ECO:0000256|SAAS:SAAS00585199}.
FT   DOMAIN       47    104       AP2/ERF. {ECO:0000259|PROSITE:PS51032}.
FT   REGION        1     49       Disordered. {ECO:0000256|MobiDB-lite:
FT                                K7L9F6}.
FT   COMPBIAS     20     34       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                K7L9F6}.
SQ   SEQUENCE   354 AA;  39626 MW;  2A2C7D018C503FF1 CRC64;

  Query Match             100.0%;  Score 1895;  DB 48;  Length 354;
  Best Local Similarity   100.0%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEEALRRLNGMGPTQDPDTTLSDHHPKKSATTKRGLRDTASSGGTMRYRGVRRRPWGRYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEEALRRLNGMGPTQDPDTTLSDHHPKKSATTKRGLRDTASSGGTMRYRGVRRRPWGRYA 60

Qy         61 AEIRDPQSKERRWLGTFDTAEEAAFAYDCAARAMRGAKARTNFVYPDAADPHHHHLFQPY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AEIRDPQSKERRWLGTFDTAEEAAFAYDCAARAMRGAKARTNFVYPDAADPHHHHLFQPY 120

Qy        121 NINPKHCHVTRFVPNQNLNADFSANSHNNNNNNVSSSLNMVLFRDFLNSSSHHFHNNNNK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NINPKHCHVTRFVPNQNLNADFSANSHNNNNNNVSSSLNMVLFRDFLNSSSHHFHNNNNK 180

Qy        181 SSSCYVNSSSSSAAANNCLQGCCFTNPNLGMEVAEAIDEESDFFPIESSDSGLLEEIVHK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSSCYVNSSSSSAAANNCLQGCCFTNPNLGMEVAEAIDEESDFFPIESSDSGLLEEIVHK 240

Qy        241 FLPKSKPKKETLSVPESLPPQQKFELKNVSAARGCADTRTRVPKVEAFGAPYDSSTMQHQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FLPKSKPKKETLSVPESLPPQQKFELKNVSAARGCADTRTRVPKVEAFGAPYDSSTMQHQ 300

Qy        301 FEAIHHGFNTMQGVSVERNNQFLMNHVAAGCSNLEDFLQYPEIFNSLVARMQNA 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FEAIHHGFNTMQGVSVERNNQFLMNHVAAGCSNLEDFLQYPEIFNSLVARMQNA 354

Glycine soja
A0A445JLB2_GLYSO
ID   A0A445JLB2_GLYSO        Unreviewed;       354 AA.
AC   A0A445JLB2;
DT   08-MAY-2019, integrated into UniProtKB/TrEMBL.
DT   08-MAY-2019, sequence version 1.
DT   03-JUL-2019, entry version 3.
DE   SubName: Full=Ethylene-responsive transcription factor ESR2 {ECO:0000313|EMBL:RZB99221.1};

OS   Glycine soja (Wild soybean).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
OC   50 kb inversion clade; NPAAA clade; indigoferoid/millettioid clade;
OC   Phaseoleae; Glycine; Soja.
OX   NCBI_TaxID=3848 {ECO:0000313|EMBL:RZB99221.1, ECO:0000313|Proteomes:UP000289340};
RN   [1] {ECO:0000313|EMBL:RZB99221.1, ECO:0000313|Proteomes:UP000289340}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. W05 {ECO:0000313|Proteomes:UP000289340};
RC   TISSUE=Hypocotyl of etiolated seedlings {ECO:0000313|EMBL:RZB99221.1};
RA   Xie M., Chung C.Y.L., Li M.-W., Wong F.-L., Chan T.-F., Lam H.-M.;
RT   "A high-quality reference genome of wild soybean provides a powerful
RT   tool to mine soybean genomes.";
RL   Submitted (SEP-2018) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|SAAS:SAAS00550310}.
CC   -!- CAUTION: The sequence shown here is derived from an
CC       EMBL/GenBank/DDBJ whole genome shotgun (WGS) entry which is
CC       preliminary data. {ECO:0000313|EMBL:RZB99221.1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; QZWG01000008; RZB99221.1; -; Genomic_DNA.
DR   Proteomes; UP000289340; Chromosome 8.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-KW.
DR   GO; GO:0003700; F:DNA-binding transcription factor activity; IEA:InterPro.
DR   CDD; cd00018; AP2; 1.
DR   Gene3D; 3.30.730.10; -; 1.
DR   InterPro; IPR001471; AP2/ERF_dom.
DR   InterPro; IPR036955; AP2/ERF_dom_sf.
DR   InterPro; IPR016177; DNA-bd_dom_sf.
DR   Pfam; PF00847; AP2; 1.
DR   PRINTS; PR00367; ETHRSPELEMNT.
DR   SMART; SM00380; AP2; 1.
DR   SUPFAM; SSF54171; SSF54171; 1.
DR   PROSITE; PS51032; AP2_ERF; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000289340};
KW   DNA-binding {ECO:0000256|SAAS:SAAS00585222};
KW   Nucleus {ECO:0000256|SAAS:SAAS00550402};
KW   Reference proteome {ECO:0000313|Proteomes:UP000289340};
KW   Transcription {ECO:0000256|SAAS:SAAS00585211};
KW   Transcription regulation {ECO:0000256|SAAS:SAAS00585199}.
FT   DOMAIN       47    104       AP2/ERF. {ECO:0000259|PROSITE:PS51032}.
FT   REGION        1     49       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A445JLB2}.
FT   COMPBIAS     20     34       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                A0A445JLB2}.
SQ   SEQUENCE   354 AA;  39675 MW;  EB370B2C19D8C951 CRC64;

  Query Match             98.7%;  Score 1871;  DB 55;  Length 354;
  Best Local Similarity   98.6%;  
  Matches  349;  Conservative    4;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MEEALRRLNGMGPTQDPDTTLSDHHPKKSATTKRGLRDTASSGGTMRYRGVRRRPWGRYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEEALRRLNGMGPTQDPDTTLSDHHPKKSATTKRGLRDTASSGGTMRYRGVRRRPWGRYA 60

Qy         61 AEIRDPQSKERRWLGTFDTAEEAAFAYDCAARAMRGAKARTNFVYPDAADPHHHHLFQPY 120
              |||||||||||||||||||||||||||||||||||||||||||:|||||||:||||||||
Db         61 AEIRDPQSKERRWLGTFDTAEEAAFAYDCAARAMRGAKARTNFLYPDAADPNHHHLFQPY 120

Qy        121 NINPKHCHVTRFVPNQNLNADFSANSHNNNNNNVSSSLNMVLFRDFLNSSSHHFHNNNNK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NINPKHCHVTRFVPNQNLNADFSANSHNNNNNNVSSSLNMVLFRDFLNSSSHHFHNNNNK 180

Qy        181 SSSCYVNSSSSSAAANNCLQGCCFTNPNLGMEVAEAIDEESDFFPIESSDSGLLEEIVHK 240
              ||||||||||||:||||||||||||||||||||||||:||||||||||||||||||||||


Qy        241 FLPKSKPKKETLSVPESLPPQQKFELKNVSAARGCADTRTRVPKVEAFGAPYDSSTMQHQ 300
              ||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||
Db        241 FLPKSKPKKETLSVPESRPPQQKFELKNVSAARGCADTRTRVPKVEAFGAPYDSSTMQHQ 300

Qy        301 FEAIHHGFNTMQGVSVERNNQFLMNHVAAGCSNLEDFLQYPEIFNSLVARMQNA 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FEAIHHGFNTMQGVSVERNNQFLMNHVAAGCSNLEDFLQYPEIFNSLVARMQNA 354


6.	Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection.
Applicant filed amended claims on 19 February 2021 that contain new matter.  Claim 33 recites the limitation “95% or more complementary.”  The word “complementary” in association with “95%” does not appear in the specification, abstract, or claims as originally filed, yet the limitation represents essential matter in determining the scope of the claims.  
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).


Claim Rejections - 35 USC § 112; enablement
7.	Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 22 October 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 19 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 1 is drawn to a transgenic soybean cell having a recombinant DNA construct with a plant promoter operably linked to a polynucleotide that is transcribed into a non-coding RNA molecule that is complementary to and capable of binding to an RNA encoding a polypeptide at least 98% sequence-identical to SEQ ID NO:168071 and suppressing the polypeptide.  
Dependent claim 4 requires that the transgene is stably incorporated.  Claim 6 depends from claim 4 and also requires expression of an herbicide-resistance protein and claim 7 recites various herbicides.  Neither claim 6 nor 7 require or imply any relation between the herbicide tolerance and suppression of SEQ ID NO:168071.  
Claim 8 reads on a transgenic plant or seed with a plurality of the transgenic plant cells of claim 4.  Claim 9 depends from claim 8 and requires that the DNA 
Independent claim 13 is drawn to a method for manufacturing one or more non-natural transgenic seeds comprising three steps:  (1) screening a population of soybean plants or seeds for a recombinant DNA construct with a plant promoter operably linked to a polynucleotide that is transcribed into a non-coding RNA that is complementary to and binds to an endogenous RNA encoding a polypeptide sharing at least 98% sequence identity with SEQ ID NO:168071 and suppresses the level of the polypeptide, (2) selecting a plant or seed for the presence of the construct, and (3) collecting seed from the plant or seed.  Dependent claim 14 requires analyzing tissue for the expression of the polypeptide.
Independent claim 29 is drawn to a soybean cell, plant, or seed comprising a transgene or mutation, the transgene or mutation reduces the level or activity of a polypeptide having at least about 95% identity to SEQ ID NO:168071, where the transgene encodes an RNA interference molecule, an antisense RNA, a microRNA or a ta-siRNA.  Dependent claims 30-32 further characterize the embodiment of claim 29 that is a mutation.
New claim 33 only requires 95% or more complementary to the endogenous RNA.  New claims 34-35 focus on SEQ ID NO:76386.
-35
In the sequence listing, Applicant teaches over 90,000 amino acid sequences – SEQ ID NOs:91,968-183,370 – which are encoded by SEQ ID NOs:1-91,967 where these sequences were identified from the soybean genome.  Spec., p. 1 & title.  In the entry in the sequence listing, attached supra, Applicant teaches that SEQ ID NO:168071 is a transcription factor and has an AP2 Pfam domain based on in silico analysis.  Other than that, Applicant fails to teach any characteristics of the polypeptide – including its native activity.  Furthermore, Applicant fails to teach a working example where SEQ ID NO:168071 is suppressed, transgenically or otherwise, and therefore Applicant fails to teach any working example that associates a phenotype with the suppression of SEQ ID NO:168071.  

The art teaches that the RNA-driven suppression of expression of a protein-encoding gene is complicated and its achievement is unpredictable.
First, the art teaches that knocking out the expression of a gene would not necessarily lead to any phenotype at all.  For example, Hanada et al. teaches that “[i]t is well known that knocking out a gene in an organism often causes no phenotypic effect.  Hanada et al. (2011) Mol Biol Evol 28(1):377-82, 377.  Regarding AP transcription factors, the art describes that the At1g43160 locus encodes an ERF-type transcription factor comprising a single AP2 domain known also as RAP2.6.  Zhu et al. (2010) Gene 457:1-12, 1-2.  Zhu et al. teaches that no obvious phenotypic differences existed between transgenic RNAi plants and wild-type plants.  Id., p. 11.
Therefore whether or not any phenotype would arise from the suppression of a polypeptide at least 98% sequence-identical to SEQ ID NO:168071 is also unpredictable.  The claims now only require suppression of a polypeptide and thus read on an experimental protocol rather than an invention with real world value in commerce.
Additionally, the art teaches many methods for gene suppression directed at RNA, including antisense RNA and RNAi.  E.g. Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published 9 April 2009, paras 0087-90.  Many elements go into designing an optimum and effective siRNA for just RNA interference.  E.g. Reynolds et al. (2004) Nature Biotech 22(3):326-30.  
Further illustrating the unpredictability, Thomas et al. studied size constraints for posttranscriptional gene silencing in plants, and showed that 23 consecutive nucleotides of 100% identity was required for silencing of a target gene, and that one 27 nucleotide sequence that was used failed to induce silencing of the intended target because it contained one mismatch that divided the sequence to 12 and 14 nucleotides of identity.  Thomas et al. (2001) Plant J 25:417-25, entire article & p. 419.
In a later publication, Klahre et al. teaches that double-stranded 21-bp siRNAs could cause silencing of a target RNA in plants, but that single-stranded 21 or 22 nucleotide RNAs could not, and a siRNA with 6 mismatches out of 19 positions could not.  Klahre et al. (2002) Proc NatI Acad Sci 99:11981-86, 11983-84.  During dsRNA 
Thus the ability to make and use an RNA suppression agent, in and of itself, is unpredictable.
One of skill in the art would find it difficult to predict which of the claimed RNA suppression agents could be made and used in the instant invention, and which could not.  Although testing individual sequences might be routine, Applicant has provided no guidance as to how to proceed.  Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant’s Arguments
In the response filed on 19 February 2021, Applicant traverses the rejection.  Response, pp. 9-11.
Applicant first reviews the rejection.  Id., pp. 9-10.  In the first full paragraph, Applicant cites to four Federal Circuit decisions in support of Applicant’s traversal.  Id., p. 10.  Applicant reviews the teachings of the specification.  Id.
Applicant argues that the enablement requirement does not require a working example, citing to Falko-Gunter Falkner v. Inglis, 448 F.3d 1357 (Fed. Cir. 2006).  Id., p. 11.  Applicant also argues that the Enzo decision is not relevant to the state of the art at the filing date of the instant application.  Id.
Response to Applicant’s Arguments
In this century, the Federal Circuit has considered the enablement requirement in several cases.  For example, in a 2005 decision, the Federal Circuit held that 
In re Cortright, 165 F.3d 1353, 1356 (Fed. Cir. 1999), quoting In re Ziegler, 992 F.2d 1197, 1200 (Fed. Cir. 1993); see also In re Schoenwald, 964 F.2d 1122, 1124 (Fed. Cir. 1992) (stating that utility must be disclosed to satisfy the section 112 enablement requirement). In explaining what constitutes a sufficient showing of utility in the context of the enablement requirement, this court has stated that an applicant's failure to disclose how to use an invention may support a rejection under either section 112, paragraph 1 for lack of enablement, or "section 101 for lack of utility ‘when there is a complete absence of data supporting the statements which set forth the desired results of the claimed invention.'" Cortright, 165 F.3d at 1356, quoting Envirotech Corp. v. Al George, Inc., 730 F.2d 753, 762 (Fed. Cir. 1984).

Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1322-23, 75 U.S.P.Q.2d 1297, 1300 (Fed. Cir. 2005).  Here, the lack of enablement is confirmed by the “complete absence of data supporting the statements which set forth the desired results of the claimed invention.”  Id.
The Federal Circuit returned to the question in 2009, in the Janssen v. Teva decision, quoted at length below.
Enablement is closely related to the requirement for utility.  As we noted in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1358 (Fed. Cir. 1999),

The enablement requirement of 35 U.S.C. § 112, ¶ 1 requires that the specification adequately discloses to one skilled in the relevant art how to make, or in the case of a process, how to carry out, the claimed invention without undue experimentation.  The utility requirement of 35 U.S.C. § 101 mandates that any patentable invention be useful and, accordingly, the subject matter of the claim must be operable.  If a patent claim fails to meet the utility requirement because it is not useful or operative, then it also fails to meet the how-to-use aspect of the enablement requirement. (emphasis added, citations and footnote omitted).  See also 3 Donald A. Chisum, Chisum on Patents § 7.03(6) (2007).  The Supreme Court in Brenner v. Manson, 383 U.S. 519, 86 S.Ct. 1033, 16 L.Ed.2d 69 (1966), discussing the utility requirement, stated that Id. at 534-35, 86 S.Ct. 1033.

The utility requirement prevents mere ideas from being patented.  As we noted in Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997), "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. . . . Tossing out the mere germ of an idea does not constitute enabling disclosure."  See also In re Fisher, 421 F.3d 1365, 1373 (Fed. Cir. 2005) (inventions fail to meet the utility requirement if their "asserted uses represent merely hypothetical possibilities, objectives which the claimed [inventions] . . . could possibly achieve, but none for which they have been used in the real world").

The utility requirement also prevents the patenting of a mere research proposal or an invention that is simply an object of research.  Again as the Supreme Court stated in Brenner, "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion."  383 U.S. at 536, 86 S.Ct. 1033.  A process or product "which either has no known use or is useful only in the sense that it may be an object of scientific research" is not patentable.  Id. at 535, 86 S.Ct. 1033.  As we observed in Fisher, inventions do not meet the utility requirement if they are "objects upon which scientific research could be performed with no assurance that anything useful will be discovered in the end."  421 F.3d at 1373.  Allowing ideas, research proposals, or objects only of research to be patented has the potential to give priority to the wrong party and to "confer power to block off whole areas of scientific development, without compensating benefit to the public."  Brenner, 383 U.S. at 534, 86 S.Ct. 1033 (footnote omitted).

Janssen Pharmaceutica NV v. Teva Pharm. USA, Inc., 583 F.3d 1317, 1324-25, 92 U.S.P.Q.2d 1385, 1389 (Fed. Cir. 2009).  The instant application, without a working example featuring SEQ ID NO:168071, or any other polypeptide, fails to satisfy the enablement requirement of 35 UISC 112(a).
Finally, Applicant’s citation to Falko-Gunter Falkner v. Inglis is unavailing.  First, Applicant cites to the part of the decision regarding the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d at 1366, 79 U.S.P.Q.2d at 1007.  Second, in the part of the decision that dealt with enablement, there were examples in the application in question in complete contrast to the lack of any working examples in the instant specification.  Id., 448 F.3d at 1365, 79 U.S.P.Q.2d at 1006.
Therefore Applicant’s argument fails to persuade.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-35 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 22 October 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 19 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The utility asserted in the specification for products comprising and methods using “the recombinant DNA constructs . . . with sense-oriented and/or anti-sense-oriented polynucleotides from the group consisting of SEQ ID NOs: 1-91967 which, when expressed in a plant cell, provide for the suppression of [the] cognate” protein with an amino acid sequence having “at least 95% identity over at least 95% of the length of” the elected SEQ ID NO:168071.  Spec., p. 2, ll. 3-8.  Suppression of expression of SEQ ID NO:168071 hypothetically will result in an enhanced trait.  Id., p. 2, ll. 16-19.
Claim 1 is drawn to a transgenic soybean cell having a recombinant DNA construct with a plant promoter operably linked to a polynucleotide that is transcribed into a non-coding RNA molecule that is complementary to and capable of binding to an RNA encoding a polypeptide at least 98% sequence-identical to SEQ ID NO:168071 and suppressing the polypeptide.  
This is not a specific and substantial utility because further research would be required to determine how to use the products and methods as claimed such that they may produce a specific, substantial, and credible utility.  Claims 1, 4 and 6-7 merely read on transgenic soybean cells.  Furthermore, none of the claims require that suppressing expression of SEQ ID NO:168071 produces an enhanced trait such as listed on page 2 of the specification – the claims merely read on an experimental protocol.

While a plant with at least one of these enhanced traits recited in the specification would have a real world value and application, additional research would be required to determine whether SEQ ID NO:168071 encoded by SEQ ID NO:76386 is able to confer any of these enhanced traits to a plant if its expression is suppressed and/or which trait.  Thus, this laundry list of enhanced traits does not constitute a substantial utility for products comprising and methods using polynucleotides suppressing polypeptides with at least 98% identity to SEQ ID NO:168071 encoded by SEQ ID NO:76386, as additional research would be required to determine any specific and substantial utility of suppressing the polynucleotide / polypeptide.  
Furthermore, none of the currently pending claims require that the claimed plant cells have any enhanced trait and/or beneficial utility relative to the instant application.  
Thus the artisan would need to characterize the function of SEQ ID NO:168071, or at least the effect of its transgenic suppression, to determine a specific, substantial, and credible utility.  Characterization of gene function can be arduous as often times a gene's function can be observed under a very specific set of environmental characteristics which may be not be obvious to one of skill in the art.  For example, Kondou et al. teaches that in a gain-of-function genomic screen of Arabidopsis plants overexpressing rice cDNAs, only 206 of 23715 independent lines had a repeatable, observable morphological phenotype.  Kondou et al. (2009) Plant J 57(5):883-894, 885 (rt. col.).  This means that less than 1% of genes are easily characterized in transgenic plants overexpressing a random collection of cDNAs.
Furthermore, the art teaches that knocking out the expression of a gene would not necessarily lead to any phenotype at all.  Hanada et al. teaches that “[i]t is well known that knocking out a gene in an organism often causes no phenotypic effect.  Hanada et al. (2011) Mol Biol Evol 28(1):377-82, 377.  And regarding transcription factor factors with AP2 domains, art teaches that the At1g43160 locus encodes an ERF-Id., p. 11.
It is thus apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to use the claimed invention given the absence of any teaching of specific enhanced trait following suppression of SEQ ID NO: 168071.
The facts in this case are very similar to the facts in In re Fisher which dealt with an attempted patenting of ESTs.  In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005).  In the case before the bar in In re Fisher, a general disclosure in the patent application was provided to support claims to a nucleic acid whose particular function is not disclosed.  Id., 421 F.3d at 1372, 76 USPQ2d at 1231.  The court found that none of the utilities generally suggested for the claimed nucleic acids and compositions in the Fisher case was enough to overcome the utility requirement.  Id., 421 F.3d at 1373, 76 USPQ2d 1234.  The instant case is similar in that the specification provides merely hypothetical possibilities for uses for the claimed sequences.  The Federal Circuit ruled that such a disclosure is not sufficient to provide a specific and substantial utility to the claimed invention.
Thus, the claimed invention is not supported by a specific and substantial asserted utility.

Claims 1, 4, 6-9, 13-14, 21-23, 25 and 28-35 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as seen above.  Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Applicant’s Arguments & Response
In the response filed on 19 February 2021, Applicant first reviews and then traverses the rejection.  Response, pp. 11-13.  
quoting Utility Guidelines 66 Fed. Reg. 66, 1096 (2001)).
In response, there is no asserted utility based on homology to existing nucleic acids or proteins having an accepted utility in the instant specification.  Furthermore, on pages 23-24 of the Office action, the Office provides “factual reasons which would lead one skilled in the art to question the objective truth of the statement of operability.”  In re Gaubert, 524 F.2d 1222, 1224-25, 187 U.S.P.Q. 664, 666 (C.C.P.A. 1975).  Applicant fails to address the articulated factual reasons set forth in the Office action.
Returning to the Janssen v. Teva decision quoted above, the Federal Circuit held that 
Enablement is closely related to the requirement for utility.  As we noted in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1358 (Fed. Cir. 1999),

The enablement requirement of 35 U.S.C. § 112, ¶ 1 requires that the specification adequately discloses to one skilled in the relevant art how to make, or in the case of a process, how to carry out, the claimed invention without undue experimentation.  The utility requirement of 35 U.S.C. § 101 mandates that any patentable invention be useful and, accordingly, the subject matter of the claim must be operable.  If a patent claim fails to meet the utility requirement because it is not useful or operative, then it also fails to meet the how-to-use aspect of the enablement requirement. (emphasis added, citations and footnote omitted).  See also 3 Donald A. Chisum, Chisum on Patents § 7.03(6) (2007).  The Supreme Court in Brenner v. Manson, 383 U.S. 519, 86 S.Ct. 1033, 16 L.Ed.2d 69 (1966), discussing the utility requirement, stated that inventions must have "substantial utility" and "specific benefit exist[ing] in currently available form."  Id. at 534-35, 86 S.Ct. 1033.

The utility requirement prevents mere ideas from being patented.  As we noted in Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997), "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. . . . Tossing out the mere germ of an idea does not constitute enabling disclosure."  See also In re Fisher, 421 F.3d 1365, 1373 (Fed. Cir. 2005) (inventions fail to meet the utility requirement if their "asserted uses represent merely hypothetical possibilities, could possibly achieve, but none for which they have been used in the real world").

The utility requirement also prevents the patenting of a mere research proposal or an invention that is simply an object of research.  Again as the Supreme Court stated in Brenner, "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion."  383 U.S. at 536, 86 S.Ct. 1033.  A process or product "which either has no known use or is useful only in the sense that it may be an object of scientific research" is not patentable.  Id. at 535, 86 S.Ct. 1033.  As we observed in Fisher, inventions do not meet the utility requirement if they are "objects upon which scientific research could be performed with no assurance that anything useful will be discovered in the end."  421 F.3d at 1373.  Allowing ideas, research proposals, or objects only of research to be patented has the potential to give priority to the wrong party and to "confer power to block off whole areas of scientific development, without compensating benefit to the public."  Brenner, 383 U.S. at 534, 86 S.Ct. 1033 (footnote omitted).

Janssen Pharmaceutica NV v. Teva Pharm. USA, Inc., 583 F.3d 1317, 92 U.S.P.Q.2d 1385 (Fed. Cir. 2009) (footnotes omitted).  
Here there is no utility based on homology to a protein with an accepted utility.  Furthermore, there is no working example featuring SEQ ID NO:168071, or any other polypeptide.  This is an attempt to patent, as stated in Janssen v. Teva, a “mere germ of an idea.”  
Therefore Applicant’s argument fails to persuade.

Conclusion
9.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663